DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 02/03/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 – 7, 9 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication CN 104159151A (hereinafter Zhang) in view of Chinese Publication CN 109144384A (hereinafter Chen).
(machine translation relied upon)
Regarding claims 1, 7 and 9, Zhang discloses a method for performing special effect processing on an image, comprising: acquiring a video (¶14: play the video that needs to be intercepted); capturing an image from the video by an image capture unit of a rendering layer when playing the video, and storing the captured image in a data storage layer (¶14: Video capture and merge sharing application, select the "Video capture" function, start to capture the video, and save a frame of video images); acquiring a plurality of images from the data storage layer by an image acquisition unit of the rendering layer (¶14-16: after video is intercepted, the path that the video image of frame is preserved according to setting, and parameter compression encoding such as the name of file and file format forms video file; Step 3: Add special effects to video clips, add individual special effects or dynamic funny effects and text annotations to each intercepted video clip); performing Add special effects to video clips, add individual special effects or dynamic funny effects and text annotations to each intercepted video clip; the video clip splicing module, after all the intercepted videos have been added with effects, the user can splice the intercepted videos to make it a complete video);and outputting an image obtained from After the splicing of the captured video files is completed to generate the final video file, use the remote control to select the corresponding icon and enter the URL. The video sharing program will share the video file to the corresponding social networking site or cloud according to the URL and server connection, which also allows browsing user comments on shared videos). Zhang fails to explicitly disclose performing split-screen processing and outputting the images after split-screen processing to display on screen.
	In a similar field of endeavor, Chen teaches a split-screen is divided into multiple display sub-areas according to split-screen display information, and special effect processing is performed and according to special effect configuration information, on an image displayed on the display sub-areas (abstract). In light of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s teaching in Zhang’s system because an artisan of ordinarily skill would recognize that this would enable a user to simultaneously see with the different special effect image in the same display area, so the display ways, and can meet the diversified requirement of user, so as to improve the user experience effect.

	Regarding claim 3 and 11, Zhang in view of Chen disclose all of the aforementioned limitations of claims 1 and 9. Zhang also teaches further comprising: sending an image acquisition instruction to the image acquisition unit of the rendering layer via a script layer, to trigger the image acquisition unit (¶30: send an instruction to the CPU of the OTT box. This command starts the video application program, the application program records the video start point, and saves a frame of images in the video stream from this point until the end command of the program).
	Regarding claim 4 and 12, Zhang in view of Chen disclose all of the aforementioned limitations of claims 1 and 9. Zhang also teaches further comprising: sending a control instruction to the special effect unit of the rendering layer via the script layer, to trigger the special effect unit (¶33: if the received video is added Special effect instruction, then jump to the special effect part of the program).

	Regarding claim 5 and 13, Zhang in view of Chen disclose all of the aforementioned limitations of claims 1 and 9. Zhang also teaches further comprising: sending an image capture instruction to the image capture unit of the rendering layer via the script layer, to trigger the image capture unit (¶33: if the video capture command is received, then jump to the video capture part of the program).

	Regarding claim 6 and 14, Zhang in view of Chen disclose all of the aforementioned limitations of claims 5 and 13. Zhang also teaches further comprising: sending an image capture instruction to the image capture unit of the rendering layer via the script layer, to trigger the image capture unit (¶33: if the video capture command is received, then jump to the video capture part of the program and use the video file name to be captured as the program Input).

Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication CN 104159151A (hereinafter Zhang) in view of Chinese Publication CN 109144384A (hereinafter Chen) in view of Miyauchi (US 2015/0281638).
	Regarding claim 2 and 10, Zhang in view of Chen disclose all of the aforementioned limitations of claims 1 and 9. The combination fails to explicitly disclose wherein the acquiring a plurality of images from the data storage layer by an image acquisition unit of the rendering layer comprises: acquiring, by the image acquisition unit of the rendering layer, k images at a time interval of n from a cache with a total capacity of k*n in the data storage layer, wherein k is a positive integer greater than 1, and n is a positive integer.
	In a similar field of endeavor, Miyauchi teaches in a content processing device,  storage capacity of cache memory can be determined in accordance with the frame rate (frame rate is images in an interval of time) (¶78).  In light of the teaching of Miyauchi, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Miyauchi’s teaching in Zhang’s system because an artisan of ordinarily skill would recognize that this would enable appropriate cache for motion images.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698